DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a surgical cart system, classified in A61B1/00119.
II. Claim 20, drawn to a method, classified in A61B1/015.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced with another materially different product, such as a catheter.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Scher on 01/27/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claim 20 has been withdrawn from consideration, and claims 1-19 are currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2020 (2) and 12/10/2020 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “a fluid source operably supported on cart assembly.”  The claim should read “supported on the cart assembly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low profile” in claims 11-19 is a relative term which renders the claim indefinite. The term “low profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Helmreich et al. (U.S. 6,117,127).
With respect to claim 1, Germain et al. teaches a surgical system comprising:
an endoscope (15);
a fluid source (60) in fluid communication with the endoscope (FIG. 4), the fluid source configured to deliver inflow fluid to a patient positioned on a bed of the patient; and
a receptacle assembly (180) configured to receive outflow fluid (FIG. 4).
However, Germain et al. does not teach a surgical cart.
With respect to claim 1, Helmreich et al. teaches a surgical cart system, comprising:

an endoscope (22) operably coupled to the cart assembly (4:41-67);
a fluid source (15) operably supported on cart assembly (4:8-20), the fluid source configured to deliver inflow fluid to a patient positioned on a bed of the patient (5:14-24); and
a receptacle assembly (16) operably supported on the cart (4:8-20) and configured to receive outflow fluid (5:14-24),
wherein the surgical cart system includes a profile configured to enable the cart and receptacle assemblies to be positioned beneath the patient’s bed when the endoscope is utilized to effectuate a surgical procedure on the patient (via adjustment of 9 and 12, 4:5-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical system of Germain et al. to utilize a surgical cart in the manner taught by Helmreich et al. in order to provide a medical work station wherein all of the handheld instruments necessary for conducting a particular open or minimally invasive surgical procedure are readily available at a single common location, and good access is nevertheless provided to the space around the patient positioning table (1:41-46 of Helmreich et al.).
With respect to claim 3, Germain et al. teaches a pressure pump (40a) positioned to pressurize the fluid source (FIG. 3).
With respect to claim 3, Helmreich et al. teaches a pressure pump (14) operably supported on the cart assembly and positioned to pressurize the fluid source (5:14-24).
With respect to claim 7, Germain et al. teaches a surgical instrument (20) in fluid communication with the receptacle assembly (FIG. 4).
With respect to claim 7, Helmreich et al. teaches a surgical instrument (26) operably supported on the cart assembly (4:41-67).
With respect to claim 8, Germain et al. teaches the surgical instrument is a tissue resecting instrument (20).
With respect to claim 9, Germain et al. teaches the receptacle assembly includes a receptacle bag (228) and a container (220), the receptacle bag in fluid communication with the container (FIG. 5).
With respect to claim 9, Helmreich et al. teaches the receptacle assembly includes a container operably supported on the cart assembly (4:8-20).
With respect to claim 10, Germain et al. teaches the receptacle bag supports a trap configured to trap debris or tissue received in the receptacle bag while enabling fluid to pass through the trap so that the fluid can collect in a bottom of the receptacle bag (11:14-31)
With respect to claim 11, Germain et al. teaches a surgical system, comprising: 
an assembly including a fluid source and a receptacle assembly that are in fluid communication with one another (FIG. 4);
an endoscope (15) in fluid communication with the fluid source (FIG. 4); and 
a surgical instrument (20), wherein the surgical instrument and the endoscope are configured to dispense outflow fluid into the receptacle assembly (FIG. 4).
However, Germain et al. does not teach a surgical cart.
With respect to claim 11, Helmreich et al. teaches a low profile surgical system, comprising: 
a movable cart assembly (10) including a fluid source (15) and a receptacle assembly (16) that are in fluid communication with one another (5:14-24);
an endoscope (22) operably coupled to the cart assembly (4:41-67); and 
a surgical instrument (26) operably coupled to the cart assembly (4:41-67).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical system of Germain et al. to utilize a surgical cart in the manner taught by Helmreich et al. in order to provide a medical work station 
With respect to claim 13, Germain et al. teaches a pressure pump (40a) positioned to pressurize the fluid source (FIG. 3).
With respect to claim 13, Helmreich et al. teaches a pressure pump (14) operably supported on the cart assembly and positioned to pressurize the fluid source (5:14-24).
With respect to claim 17, Germain et al. teaches the surgical instrument is a tissue resecting instrument (20).
With respect to claim 18, Germain et al. teaches the receptacle assembly includes a receptacle bag (228) and a container (220), the receptacle bag in fluid communication with the container (FIG. 5).
With respect to claim 18 Helmreich et al. teaches the receptacle assembly includes a container operably supported on the cart assembly (4:8-20).
With respect to claim 19, Germain et al. teaches the receptacle bag supports a trap configured to trap debris or tissue received in the receptacle bag while enabling fluid to pass through the trap so that the fluid can collect in a bottom of the receptacle bag (11:14-31)

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Helmreich et al. (U.S. 6,117,127) as applied to claims 1 and 11 above, and further in view of Holigan et al. (U.S. 2020/0297900).
Germain et al. in view of Helmreich et al. teaches a surgical system as set forth above.  However, Germain et al. in view of Helmreich et al. does not teach an inflow scale and an outflow scale.
With respect to claims 2 and 12, Holigan teaches a fluid inflow scale (102) and a fluid outflow scale (110), the inflow and outflow scales configured to monitor fluid deficit in the surgical cart system (para [0029]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the inflow and outflow scales as taught by Holigan in order to ensure that the patient is not at risk due to excessive intravasation.(para [0005] of Holigan).

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Helmreich et al. (U.S. 6,117,127) as applied to claims 1 and 11 above, and further in view of Pereira et al. (U.S. 2018/0361055)
Germain et al. in view of Helmreich et al. teaches a surgical system as set forth above.  However, Germain et al. in view of Helmreich et al. does not teach a display assembly operably supported on the cart assembly.
With respect to claims 4 and 14, Pereira et al. teaches a display assembly (112) operably supported on a cart assembly (FIG. 25 for example), the display assembly electrically coupled to a controller assembly (124, para [0065]) and configured to control information displayed on the display assembly (para [0065]-[0066] for example).
With respect to claims 5 and 15, Pereira et al. teaches the display assembly is rotatably coupled to the cart assembly to enable the display assembly to swivel relative to the cart assembly (para [0091] for example).]
With respect to claims 6 and 16, Pereira et al. teaches the display assembly is a touch-screen display configured to receive input and electrically communicate the input to the controller assembly (para [0065]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical cart assembly of Germain et al. in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795